DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed November 13, 2020 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The Applicant’ Remarks filed November 13, 2020 has been reviewed by the Examiner and is considered persuasive. The prior art references fail to disclose or teach in combination a recirculation valve comprising a housing including a cylindrical portion in which a through hole penetrating in a direction parallel or substantially parallel to a central axis is provided; a valve body and a biasing member that biases the valve body to one side in the axial direction of the recirculation valve; wherein the cylindrical portion includes: a first opening that opens toward one side in the axial direction of the through hole and is connected to an upstream side of the blow-by gas passage; a second opening that opens toward the other side in the axial direction of the through hole and is connected to a downstream side of the blow-by gas passage; a first support portion that supports the valve body on one side in the axial direction of the valve body and that is on the one side in the axial direction of the through hole; a second support portion that supports the valve body the other side in the axial direction of the valve body and that is on the other side in the axial direction of the through hole; and a cylindrical body portion provided on the other side in the axial direction of the first support portion and on one side in the axial direction of the second support portion; the valve body includes: a first supported portion supported by the first support portion; aApplication No. 16/790,769 November 13, 2020Reply to the Office Action dated August 14, 2020Page 5 of 15second supported portion supported by the second support portion; and a valve body barrel portion provided on the other side in the axial direction of the first supported portion and on one side in the axial direction of the second supported portion; the first supported portion closes the first opening when the valve body biased by the biasing member is moved to one side in the axial direction of the recirculation valve; the first supported portion opens the first opening when the valve body moves to the other side in the axial direction of the recirculation valve against a biasing force of the biasing member due to a negative pressure on the downstream side with respect to that on the upstream side; the valve body includes a first hole extending from an end portion on the other side in the axial direction of the recirculation valve to one side in the axial direction of the recirculation valve; and the valve body barrel portion includes a second hole that extends from a radially outward side thereof and reaches the first hole. The closest prior art reference, Kobayashi et al. (JP 2016166571A) teaches a similar recirculation valve, but differs in the structure of the supports and throughole hole as claimed. No other reference cures this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747